TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00485-CR


Raul Martinez, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 1010920, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
This is an appeal from a judgment of conviction for aggravated assault.  Appellant's
brief was originally due on November 1, 2001.  On counsel's motion, the time for filing was
extended to December 14, 2001.  Now before us is counsel's untimely second motion for extension
of time, asking that the time for filing be extended to February 20, 2001.  The motion is granted.
Appellant's counsel, Mr. Thomas J. Barry, is ordered to tender a brief in this cause
no later than February 20, 2002.  No further extension of time will be granted.
It is ordered February 1, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish